Citation Nr: 1817113	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

 In June 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  In May 2017, the Board last remanded the appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has previously remanded this case with regard to the etiology of the Veteran's sleep apnea.  Unfortunately, the recently obtained VA opinion contains inconsistencies and is incomplete.  At the outset, the examiner was requested to address a November 2010 statement of the Veteran's wife as well as prior VA medical opinions, but the examiner did not do so.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

With regard to direct service connection, the examiner indicated that it was less likely than not that the Veteran incurred sleep apnea during service because there was no service diagnosis and the Veteran indicated that he had trouble sleeping on his discharge examination; however, the Veteran reported that he did not have trouble sleeping so that appears to be a typographical error given the examiner's conclusion.  That conclusion is identical to an October 2015 opinion, except with regard to secondary service connection, the October 2015 examiner indicated that there is association that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea; however PTSD is not known to cause sleep apnea.  The examiner also opined that since PTSD is not known to cause sleep apnea, it is not known to aggravate sleep apnea.  This more recent examination indicated that there was no secondary relationship, but did not comment or clarify the prior October 2015 findings, as was requested.  Moreover, a recent PTSD examination noted that the Veteran had sleeping difficulties as a symptom of PTSD and one of the reported problems was sleep apnea which suggests an association.  The meaning and significance of this entry is unclear and requires further explanation.

Thus, the Board finds that an addendum is needed to clarify the aforementioned matters.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion.  The examiner should review the record.  With regard to each inquiry, the examiner should address both the prior medical opinions as well as the lay evidence including the November 2010 statement of the Veteran's spouse.  

(a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current obstructive sleep apnea had its clinical onset during service or is related to any in-service disease, event, or injury.  
(b) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that obstructive sleep apnea disability is proximately due to, or the result of, the service-connected PTSD.  The examiner should comment on the November 2017 PTSD examination which indicated that the Veteran had chronic sleep impairment with a report of sleep apnea as one of the problems.
(c) The examiner should also provide an opinion as to whether it is more likely than not, less than not, or at least as likely as not, that obstructive sleep apnea is permanently aggravated (permanently worsened beyond the natural progress of the disability) by the Veteran's service-connected PTSD.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's sleep apnea disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD disability based on medical considerations.  The examiner should comment on the November 2017 PTSD examination which indicated that the Veteran had chronic sleep impairment with a report of sleep apnea as one of the problems.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that all of the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

